Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/16/2022 has been entered. Claims  14 and 26 have been amended.
Claims 2-3, 6, 9, 11-12 and 18-20 have been cancelled.  Claims 25-26 have been added. Claim 1, 4-5, 7-8, 10, 13-17 and 21-26 are under examination.


Claim Objections Withdrawn
The objection to claim 14  because of informalities is withdrawn.

The rejection of claims 26  on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of  U.S. Patent No. 10,675,249 (‘249) in view of Huang et al. Clinical and Vaccine Immunology, vol. 20, No. 10, p. 1585-1591 and Ostroff et al. US 2008/0044438 2/21/08 and Cohen et al. US 2006/0062800 3/23/06 and Anderson et al. US 2013/0243807 9/19/13 is withdrawn in view of the amendment to the claims to recite the “a silicate not in the presence of ammonia”.


Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7-8, 10, 13-17 and 21-25  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of  U.S. Patent No. 10,675,249 (‘249) in view of Huang et al. Clinical and Vaccine Immunology, vol. 20, No. 10, p. .
 	Claims 4-6 of the ‘249 claims disclose a yeast cell wall particle capped by a silicate and a method of preparing the capped silicate. The silicates are tetraethylorthosilicate, tetramethylorthosilicate, tetrapropylorthosilicate and tetrabutylorthosilicate.
The ‘249 claims do not disclose that the YCWP is loaded with a viral antigen or bacterial antigen.
Huang et al disclose yeast cell wall glucan particles serve as an effective vaccine platform and that antigens can be encapsulated in glucan particles. Huang et al disclose that the yeast glucan particles which are hollow and porous serve as an effective adjuvant when mixed with free antigens, stronger immune responses are elicited when the antigens are encapsulated into the glucan particles. Huang et al disclose that their studies demonstrate that antigens encapsulated into yeast glucan particles make an effective vaccine platform that combines adjuvanticity and antigen delivery to elicit strong durable immune responses. See whole documents and especially the abstract.
Ostroff et al disclose a composition comprising (i) a yeast cell particle comprising cell wall beta 1, 3-glucan i.e. a glucan particle wherein the YCP comprises an antigen. See abstract, paragraphs 5, 6, 9, 13, 14, 44, 51, 52 and 64.Ostroff et al disclose that the antigen is a viral or bacterial antigen. See paragraph 104, 105, 106. Ostroff et al disclose that the antigen is influenza hemagglutinin (HA) or a functional homolog thereof (see paragraph 107) or antigen is from human papilloma virus E6, E7 (paragraph 112) or pox viruses (paragraph 111) or Rev, tat antigens of HIV (paragraph 112). The composition comprises adjuvants such as CpG oligonucleotides also loaded with the YCP. See paragraph 166. 
Cohen et al disclose immunogenic poxvirus antigens (see abstract) such as A33R, A34R, F13L EEV proteins (see paragraph 13-14) and L1R, B5R IMV antigens which are used to immunize a subject. See paragraphs 11-35, 127 and 257-267.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have loaded the YCWP of the ‘249 claims vaccine antigens as taught by Huang et al, wherein said antigens are the bacterial and viral antigens as disclosed by Ostroff, Cohen et al and Anderson et al, respectively, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Huang et al disclose that yeast glucan particles serve as an effective vaccine platform and that antigens can be encapsulated in glucan particles and that said glucan particles elicit a stronger immune response when antigens are encapsulated in the particle as compared to when mixed with free antigens. Huang et al disclose that their studies demonstrate that antigens encapsulated into yeast glucan particles make an effective vaccine platform that combines adjuvanticity and antigen delivery to elicit strong durable immune responses. 


Response to Applicants Argument 
Applicants argue that the pending independent claims are all directed to a vaccine composition that comprise a yeast cell wall particle and in contrast claims 4-6 of the ‘249 patent are directed to a method of preparing a composition comprising a yeast cell wall particle.
Applicants states that the MPEP instructs, “[a] process of making and a product made by the process can be shown to be distinct inventions if…the products as claimed can be made by another materially different process.” MPEP section 806.05 (f) and In re Cady, 77 F.2d 106, 109 (CCPA 1935) instructing that the “double patenting is not 
Applicants argue that the Office Action has failed to provide any evidence to suggest that the claimed vaccine composition must be made by the method of preparation recited in the reference claims and to the contrary, the Office Action suggests that the cited secondary references, Huang and Ostroff teach alternative processes for making yeast-based particles and it is indisputable that there are ways alternative reactions that can be used to cross-link silicates.

Applicants argument has been carefully considered but is not found persuasive. The section of the MPEP 806.5 (f) has to do with when two or more related inventions are claimed in the same application and whether there should be a restriction.
 Restriction is the practice of requiring an applicant to elect a single claimed invention (e.g., a combination or subcombination invention, a product or process invention, a species within a genus) for examination when two or more independent inventions and/or two or more distinct inventions are claimed in an application. See MPEP 806.5. In the instant case, the inventions are not claimed in the same application, so therefore this point is moot.
The section also has to do with when two or more related inventions are claimed whether and there is a question of double patenting is whether or not the inventions as claimed are distinct. This section 806.5 states that if  nondistinct inventions are claimed in separate applications or patents, double patenting must be held, except where the additional applications were filed consonant with a requirement to restrict.
The facts of In re Cady  are that the Application serial No. 95,820 included both process of making and product claims, and the Primary Examiner made a ruling requiring division in a restriction requirement and whether the restriction requirement was proper since and a showing that appellant’s product as defined in the appealed claims may be produced by processes other than the processes patented. In re Cady, 77 F.2d 106, 107 (C.C.P.A. 1935).

The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 USC 371 as compared to national applications filed under 35 USC 111(a) (independent and distinct analysis). See MPEP 823.
No independent and distinct analysis was done in the restriction requirement in the instant application or between this instant application and the application of the ‘249 patent as in MPEP 806.05 (f).  See restriction requirement mailed 3/28/19. Thus, the fact pattern of In re Cady differs from the instant case because in the instant case and unlike in In re Cady, there was no restriction between process of making a product and the product made and the restriction in this case was a lack of unity under the Patent Cooperation Treaty. In addition, the instant application and the ‘249 application do not even share continuity.
Thus, arguments regarding MPEP Section 806.05(f) or In re Cady are not persuasive.
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In the instant case, the instantly rejected claims would have been obvious over the reference claims as set forth in the rejection above.

	As set forth in the prior Office Action, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 
The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See MPEP 804 II B (2).

Relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection.
Thus, the reference claims has been properly construed i.e. the utility of claims 4-6 encompasses using the YCWP to load biological material for treating infectious diseases. This is supported by the utility disclosed in the ‘249 disclosure and in making the non-statutory obviousness double patenting rejection that YCWP can be used as an effective vaccine platform and that antigens can be encapsulated in said glucan particles.
 Thus, the factual inquires set forth in differences Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) have been properly considered including the inquiry of determining the scope and content of a patent claim relative to a claim in the application at issue; determining the differences between the scope and content of the patent claim and the application at issue; determining the level of ordinary skill in the pertinent art; and evaluating any objective indicia of nonobviousness.  
Based on construing the utility of claims 4-6 of the ‘249 claims and the factual inquires set forth in  differences Graham v. John Deere Co, the ‘249 claims in combination with the cited secondary references is an obvious variation of the invention defined in claims 4-6 of the ‘249 claims. See MPEP 804 II B (2).
For these reasons, the obvious double patenting rejection is proper and is maintained.



New Claim Rejection Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The application does not disclose a vaccine comprising (i) a yeast cell wall particle(YCWP), (ii) an antigen loaded into the yeast cell wall particle, wherein the antigen is a protein derived from a virus selected from influenza A, influenza B, influenza C, human papilloma virus (HPV), and poxvirus, or a fragment thereof, and (iii) a silicate not in the presence of ammonia, wherein the YCWP is modified by coating with the silicate, wherein the vaccine upon administration to a human stimulates an immune response, wherein the viral antigen or bacterial antigen is not a tumor lysate, wherein the yeast cell wall particle is a hollow, porous structure, and wherein the vaccine does not comprise a cell of monocytic origin.


Status of Claims
Claims 1, 4-5, 7-8, 10, 13-17 and 21-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645